



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An
    order restricting publication in this proceeding under ss. 486.4(1), (2), (3)
    or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)       any
    of the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada, 1970,
    as it read immediately before January 1, 1988; or

(b)       two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in
    respect of the offences referred to in paragraph (1)(a) or (b), the presiding
    judge or justice shall

(a)  at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the complainant of the right to make an application for the order;
    and

(b)  on
    application made by the complainant, the prosecutor or any such witness, make
    the order.

(3)
In proceedings in
    respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)
An order made under
    this section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to comply
    with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. E.B., 2013 ONCA 429

DATE: 20130624

DOCKET: C53570

Rouleau, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

E.B.

Appellant

Ari Goldkind, for the appellant

Susan Magotiaux, for the respondent

Heard:  June 11, 2013

On appeal from the conviction entered by Justice C. Anne
    Tucker of the Superior Court of Justice on December 20, 2010, and from the
    sentence imposed on March 17, 2011.

ENDORSEMENT

[1]

This appeal was heard on June 11, 2013. It was dismissed with reasons to
    follow. These are those reasons.

[2]

The appellant argues that the trial judge erred in her application of
    the test in
R. v. W.(D.)
, [1991] 1
    S.C.R. 742,
and applied a stricter standard of scrutiny to the
    appellants evidence than she did to the complainants. The appellant also
    submits that the trial judge improperly relied on the complainants demeanour
    to buttress her credibility.

[3]

We disagree. The trial judge correctly charged herself in accordance
    with
W.(D.).
She carried out a thorough review of the complainants
    evidence. The trial judge reminded herself that the complainant was a young
    person describing events that occurred when she was 12 years old. This entitled
    the trial judge to consider the complainants childhood perspective and ability,
    although subject her evidence to a no less stringent standard of proof than the
    rest of the Crowns case.

[4]

The trial judge expressly considered several inconsistencies in the
    complainants testimony. She found that these inconsistencies did not, however,
    undermine the complainants credibility or the strength of her evidence about
    the essential elements of the offences with which the appellant was charged.

[5]

The trial judge also explained why, quite apart from her acceptance of
    the complainants detailed account of the events, she disbelieved the
    appellants testimony and why that testimony did not leave her with a
    reasonable doubt. The trial judge noted that the appellant had testified that
    his memory of the confrontation with the complainant and her mother was very
    clear and yet, he could remember few details of what was said, including the
    fact that he could not recall saying pardon and neither confirmed nor denied
    that he said it. The trial judge also found that the appellants story about
    resuming his relationship with the complainants mother did not ring true. The
    trial judge further found that the appellants forgiving approach to the
    serious allegations made by the complainant did not fit well with his animated
    response to what he considered to be lies advanced by the complainants mother.
    His comments and behaviours seemed strange if not incredible on these points.

[6]

In our view, therefore, the appellants arguments amount to a request
    that this court reweigh the myriad of tangibles and intangibles that go into a
    trial judges decision in a case that centres on findings of credibility.

[7]

Finally, we would not give effect to the appellants submission that the
    trial judge improperly relied on demeanour evidence. The trial judge did not
    use demeanour as dispositive of any issue at trial. Rather, the trial judge did
    her best to verbalize her impressions and link them to specific areas of the evidence.
    She looked at how the demeanour of the complainant and the appellant fit or did
    not fit with the content of their testimony and the other evidence at trial. In
    our view, it was appropriate for the trial judge to consider her overall
    impressions of consistency, demeanour, and common human experience in arriving
    at difficult credibility assessments of the witnesses at trial.

[8]

With respect to the sentence appeal, the appellant argues that his bail
    conditions included extremely restrictive house arrest for two years, and that
    this was not taken into account by the trial judge in arriving at the sentence
    she imposed upon the appellant.

[9]

The Crown argues that, pursuant to
R. v. Downes
(2006)
, 79 O.R. (3d) 321 (C.A.), credit for
    restrictive bail conditions may be given at the discretion of the trial judge.
    In the Crowns submission, the trial judge did factor the lengthy period and
    restrictive conditions of the appellants bail into her decision on quantum of
    sentence. She twice mentioned in her reasons that the appellant had served
    close to three years on a restrictive bail. The appellants trial counsel
    specifically asked the trial judge whether she took into account the bail in
    setting the length of the appellants sentence. In response, the trial judge
    responded Yes. And I did say that in my decision.

[10]

The
    appellants complaint is, in essence, that the trial judge did not set a
    precise figure for the credit given to him on account of his restrictive bail
    conditions. In our view, when the trial judges reasons for sentence are read
    as a whole, it is apparent that the restrictive nature and duration of the
    appellants bail conditions were treated as a mitigating factor. Identifying
    the precise mathematical calculation of the credit is not required. We are
    satisfied that the global sentence incorporates credit given for the appellants
    lengthy restrictive bail, is well within the range of sentences for crimes of
    this nature and offenders such as the appellant, and ought not to be disturbed.

[11]

For
    these reasons, the conviction appeal is dismissed. Leave to appeal sentence is granted,
    but the sentence appeal is dismissed.

Paul Rouleau J.A.

David Watt J.A.

Gloria Epstein J.A.


